Broyles, 0- J.
The accused was convicted of unlawfully shooting at another, and of carrying a pistol without a license (the two eases, by consent, having been tried together). The verdict in each ease was amply authorized by the evidence; and in the light of the facts of the ease and the entire charge of the court, there was no harmful error, either of commission or omission, in the excerpts from the charge as complained of in the motion for a new trial.

Judgment affirmed.


Luke amd Bloodworth, JJ., concur.